PER CURIAM.
In this case the affidavit of defendant’s attorney recites that during the summing up, and in the absence of the trial judge, plaintiff’s attorney referred to defendant and its agents as robbers, and said they had stolen the money paid by the defendant for the automobile and took advantage of her because she was a woman, etc.; that defendant appellant’s counsel rose from his chair to protest, but realized, and so said to his associate, that there was no one to whom to protest. 'It is true he did not ask the judge, when he returned to the bench, to cure this trouble by instructing tire jury appropriately; but we do. not think that that precludes him from raising the objection now, as we have explained in Carroll v. Blum, 157 N. Y. Supp. 7, decided at this term.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. Judgment vacated, and a new trial ordered.